 



EXHIBIT 10.2
AMERICAN PACIFIC CORPORATION
2008 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD

             
 
  Grantee’s Name and Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

     You (the “Grantee”) have been granted an option to purchase shares of
Common Stock, subject to the terms and conditions of this Notice of Stock Option
Award (the “Notice”), the American Pacific Corporation 2008 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Stock Option Award
Agreement (the “Option Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

             
 
  Date of Award        
 
     
 
   
 
  Vesting Commencement Date        
 
     
 
   
 
  Exercise Price per Share   $
 
   
 
           
 
  Total Number of Shares Subject to the Option (the “Shares”)        
 
     
 
   
 
  Total Exercise Price   $
 
   
 
           
 
  Type of Option:                            Incentive Stock Option    
 
           
 
                               Non-Qualified Stock Option    
 
           
 
  Expiration Date:        
 
     
 
   
 
  Post-Termination Exercise Period:   Three (3) Months    

     Vesting Schedule:
     Subject to the Grantee’s Continuous Service and other limitations set forth
in this Notice, the Plan and the Option Agreement, the Option may be exercised,
in whole or in part, in accordance with the following schedule:

         
[
       
 
 
 
 
       
 
 
 
 
      ]
 
 
 

     In the event of termination of the Grantee’s Continuous Service for Cause,
the Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice
and agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

                  American Pacific Corporation,         a Delaware corporation  
 
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
     The Grantee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option Agreement.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 15 of the Option
Agreement. The Grantee further agrees to the venue selection in accordance with
Section 16 of the Option Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

                 
Dated:
      Signed:        
 
 
 
     
 
Grantee    

EXHIBIT 10.2 – Page 2



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
2008 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     1. Grant of Option. American Pacific Corporation, a Delaware corporation
(the “Company”), hereby grants to the Grantee (the “Grantee”) named in the
Notice of Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Stock Option Award Agreement (the “Option Agreement”) and the
Company’s 2008 Stock Incentive Plan, as amended from time to time (the “Plan”),
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Option
Agreement.
     If designated in the Notice as an Incentive Stock Option, the Option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, notwithstanding such designation, the Option will qualify as
an Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded. The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company). For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.
     2. Exercise of Option.
          (a) Right to Exercise. The Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.
          (b) Method of Exercise. The Option shall be exercisable by delivery of
an exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 3(e) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.
          (c) Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has
made arrangements acceptable to the

EXHIBIT 10.2 – Page 3



--------------------------------------------------------------------------------



 



Administrator for the satisfaction of applicable income tax and employment tax
withholding obligations, including, without limitation, such other tax
obligations of the Grantee incident to the receipt of Shares. Upon exercise of
the Option, the Company or the Grantee’s employer may offset or withhold (from
any amount owed by the Company or the Grantee’s employer to the Grantee) or
collect from the Grantee or other person an amount sufficient to satisfy such
tax withholding obligations. Furthermore, in the event of any determination that
the Company has failed to withhold a sum sufficient to pay all withholding taxes
due in connection with the Option, the Grantee agrees to pay the Company the
amount of such deficiency in cash within five (5) days after receiving a written
demand from the Company to do so, whether or not the Grantee is an employee of
the Company at that time.
          (d) Section 16(b). Notwithstanding any provision of this Option
Agreement to the contrary, other than termination of the Grantee’s Continuous
Service for Cause, if a sale within the applicable time periods set forth in
Sections 5, 7, 8 or 9 herein of Shares acquired upon the exercise of the Option
would subject the Grantee to suit under Section 16(b) of the Exchange Act, the
Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such Shares by the Grantee
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Grantee’s termination of Continuous Service, or (iii) the
date on which the Option expires.
     3. Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law or any restriction then imposed on the Company, provided further,
that such exercise method is not then determined by the Company in its
reasonable discretion to be inappropriate (provided that in no case shall the
exercise method provided in Sections 3(a) or 3(b) be deemed inappropriate) and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:
          (a) cash;
          (b) check;
          (c) surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised;
          (d) payment through a “net exercise” such that, without the payment of
any funds, the Grantee may exercise the Option and receive the net number of
Shares equal to (i) the number of Shares as to which the Option is being
exercised, multiplied by (ii) a fraction, the numerator of which is the Fair
Market Value per Share (on such date as is determined by the Administrator) less
the Exercise Price per Share, and the denominator of which is such Fair Market
Value per Share (the number of net Shares to be received shall be rounded down
to the nearest whole number of Shares); or
          (e) payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

EXHIBIT 10.2 – Page 4



--------------------------------------------------------------------------------



 



     4. Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws. If the exercise of the Option within the
applicable time periods set forth in Section 5, 7, 8 and 9 of this Option
Agreement is prevented by the provisions of this Section 4, the Option shall
remain exercisable until one (1) month after the date the Grantee is notified by
the Company that the Option is exercisable, but in any event no later than the
Expiration Date set forth in the Notice.
     5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the three (3) month Post-Termination Exercise Period, exercise the
portion of the Option that was vested at the date of such termination (the
“Termination Date”). The Post-Termination Exercise Period shall commence on the
Termination Date. In the event of termination of the Grantee’s Continuous
Service for Cause, the Grantee’s right to exercise the Option shall, except as
otherwise determined by the Administrator, terminate concurrently with the
termination of the Grantee’s Continuous Service (also the “Termination Date”).
In no event, however, shall the Option be exercised later than the Expiration
Date set forth in the Notice. In the event of the Grantee’s change in status
from Employee, Director or Consultant to any other status of Employee, Director
or Consultant, the Option shall remain in effect and the Option shall continue
to vest in accordance with the Vesting Schedule set forth in the Notice;
provided, however, that with respect to any Incentive Stock Option that shall
remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the day three (3) months and one (1) day following such change in status. Except
as provided in Sections 7, 8 and 9 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate.
     6. Leave of Absence by Grantee. During any authorized leave of absence, the
vesting of the Option as provided in the Notice shall be suspended after the
leave of absence exceeds a period of three (3) months. Vesting of the Option
shall resume upon the Grantee’s termination of the leave of absence and return
to service to the Company or a Related Entity. The Vesting Schedule set out in
the Notice with respect to the Option shall be extended by the length of the
suspension.
     7. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.
     8. Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 10 may exercise the portion of the Option that
was vested at the date of termination within twelve (12) months commencing on
the date of death (but in no event later than the Expiration Date). To

EXHIBIT 10.2 – Page 5



--------------------------------------------------------------------------------



 



the extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate.
     9. Retirement of Grantee. Unless otherwise determined by the Administrator
at the time of grant, if Grantee’s Continuous Service terminates by reason of
Normal or Early Retirement (as such terms are defined below), the Option may
thereafter be exercised to the extent it was exercisable at the time of such
Retirement (or on such accelerated basis as the Administrator shall determine at
or after grant), but may not be exercised after (i) three (3) months after the
date of such termination of Grantee’s Continuous Service or (ii) the Expiration
Date set forth in the Notice, whichever occurs first; provided, however, that,
if the Grantee dies within such three (3) month period, the unexercised portion
of the Option held by the Grantee shall thereafter be exercisable, to the extent
to which it was exercisable at the time of death, for a period of twelve
(12) months after the date of such death or for the stated term of the Option,
whichever period is shorter. For purposes of this Section 9, “Normal Retirement”
shall mean retirement from Continuous Service on or after the normal retirement
date specified in the applicable Company or Related Entity pension plan or if no
such pension plan, age 65, and “Early Retirement” shall mean retirement from
Continuous Service pursuant to the early retirement provisions of the applicable
Company or Related Entity pension plan or if no such pension plan, attainment of
age 55.
     10. Transferability of Option. The Option, if an Incentive Stock Option,
may not be transferred in any manner other than by will or by the laws of
descent and distribution and may be exercised during the lifetime of the Grantee
only by the Grantee. The Option, if a Non-Qualified Stock Option, may not be
transferred in any manner other than by will or by the laws of descent and
distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised
(a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.
     11. Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.
     12. Tax Consequences. The Grantee may incur tax liability as a result of
the Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
     13. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. Should any provision of the Notice,

EXHIBIT 10.2 – Page 6



--------------------------------------------------------------------------------



 



the Plan or this Option Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
     14. Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     15. Administration and Interpretation. Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
     16. Venue. The Company, the Grantee, and the Grantee’s assignees pursuant
to Section 10 (the “parties”) agree that any suit, action, or proceeding arising
out of or relating to the Notice, the Plan or this Option Agreement shall be
brought in the United States District Court for the District of Nevada — Las
Vegas (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Nevada state court in the County of Clark) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section 16 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.
     17. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
     18. Notification Regarding Incentive Stock Options. In the case of an
Incentive Stock Option, the Grantee also agrees, as partial consideration for
the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.
END OF AGREEMENT

EXHIBIT 10.2 – Page 7



--------------------------------------------------------------------------------



 



EXHIBIT A
AMERICAN PACIFIC CORPORATION
2008 STOCK INCENTIVE PLAN
EXERCISE NOTICE
American Pacific Corporation
3770 Howard Hughes Parkway
Suite 300
Las Vegas, NV 89169
Attention: Secretary
     1. Exercise of Option. Effective as of today,                     ,
                     the undersigned (the “Grantee”) hereby elects to exercise
the Grantee’s option to purchase shares of the Common Stock (the “Shares”) of
American Pacific Corporation (the “Company”) under and pursuant to the Company’s
2008 Stock Incentive Plan, as amended from time to time (the “Plan”), and the
Stock Option Award Agreement(s) (the “Option Agreement(s)”) and Notice(s) of
Stock Option Award (the “Notice(s)”), as follows:

                      Type of       Number of     Date of   Option   Exercise
Price   Shares to   Total Exercise Award   ISO / NQ   per Share   Exercise  
Price                  

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Exercise Notice.
     2. Representations of the Grantee. The Grantee acknowledges that the
Grantee has received, read and understood the Notice(s), the Plan and the Option
Agreement(s) and agrees to abide by and be bound by their terms and conditions.
     3. Rights as Stockholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Plan.
     4. Delivery of Payment. The Grantee herewith delivers to the Company the
full Exercise Price for the Shares, via the following payment method election as
provided under Section 3 of the Option Agreement(s): [ ] cash; [ ] check; [ ]
surrender of Shares; or [ ] “net exercise” transaction, which, to the extent
selected, shall be deemed to be satisfied by use of the broker-dealer sale and
remittance procedure to pay the Exercise Price provided in Section 3(e) of the
Option Agreement(s).

EXHIBIT 10.2 – Page 8



--------------------------------------------------------------------------------



 



     5. Delivery of Shares. The Grantee hereby instructs the Company to issue
the Shares subject to this exercise as follows:

                              [     ]   Delivery of Shares in the form of a
physical certificate to the Grantee’s address noted below.
 
                       
 
  or                    
 
                            [     ]   Delivery of Shares via DWAC to Grantee’s
Broker.
 
      Broker’s Name:                
 
      Broker’s Address:                
 
                       
 
      Broker’s Telephone:                
 
      Broker’s DTC number:                

     6. Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
     7. Taxes. The Grantee agrees to satisfy all applicable foreign, federal,
state and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations. In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two
(2) years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.
     8. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.
     9. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     10. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
     11. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest

EXHIBIT 10.2 – Page 9



--------------------------------------------------------------------------------



 



extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.
     12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
     13. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
     14. Entire Agreement. The Plan, the applicable Notice(s) and the applicable
Option Agreement(s) are incorporated herein by reference and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Plan,
the applicable Notice(s) and the applicable Option Agreement(s) and this
Exercise Notice (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.

              Submitted by:   Accepted by:
 
            GRANTEE:   AMERICAN PACIFIC CORPORATION
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
(Signature)
     
 
   
 
           
Grantee’s Address:
  Address:               3770 Howard Hughes Parkway         Suite 300        
Las Vegas, NV 89169    

EXHIBIT 10.2 – Page 10